Citation Nr: 1430983	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  12-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a mood disorder, an anxiety disorder, and a personality disorder, and for PTSD.  The Board has phrased the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in order to encompass all relevant psychiatric disorders diagnosed during the appeal period.  In November 2013, the Veteran testified before the Board at a hearing held via videoconference.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claim.

The Veteran has submitted a letter from the Social Security Administration (SSA) awarding disability benefits.  However, a request for all records kept by the SSA has not been made by the VA.  In that regard, a May 2011 private opinion references a psychiatric evaluation conducted in relation to the SSA award, and that evaluation is not of record but would be pertinent to the Veteran's claim.  Therefore, on remand, any determination pertinent to the Veteran's award of SSA benefits, as well as any medical records relied upon concerning that award, should be obtained.





Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's award of SSA benefits, as well as any medical records relied upon concerning that award, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



